SUMMARY ORDER
Plaintiff-appellant Barbara Ghirardelli brought suit in federal district court alleging that defendant-appellee McAvey Sales & Services, Inc. (“McAvey”) terminated her employment in retaliation for Ghirardelli’s filing a sexual harassment lawsuit against her former employer. The district court granted summary judgment to the defendant on plaintiffs claims that McAvey fired her in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. We affirm.
Even if, as the district court found, plaintiff made out a prima facie case of retaliation, and further assuming — which is more doubtful — that the legitimate, non-discriminatory reasons for her firing offered by defendant could conceivably be viewed by a jury as pretextual, the plaintiff has failed to adduce sufficient evidence for a rational factfinder to conclude that retaliation was a substantial or motivating factor underlying her termination. See Rani*910ola v. Bratton, 243 F.3d 610, 625 (2d Cir. 2001).
We have considered all of the appellant’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.